Citation Nr: 0526666	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial evaluation for status 
post traumatic degenerative changes, right (major) elbow, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
Labrynthitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
February 1973 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claims 
for service connection for lumbosacral strain, traumatic 
degenerative changes of the right elbow and Labrynthitis, 
assigning an evaluation of 10 percent each.

The veteran submitted a notice of disagreement in May 2000 
and timely perfected his appeal in June 2000.  This claim 
came before the Board in April 2001.  The Board remanded this 
claim to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), to obtain all relevant private and VA treatment 
records that were not already associated with the claims 
folder, to obtain a VA ear, nose and throat (ENT) examination 
and a VA orthopedic examination.

After the Board remand directives were accomplished, the RO 
issued a rating decision in September 2004 that increased the 
veteran's evaluation from 10 percent to 20 percent for 
lumbosacral strain, effective August 19, 1999, the original 
date of claim.  The rating decision continued the prior 
evaluations of 10 percent each for traumatic degenerative 
changes of the right elbow and Labrynthitis.

The Board notes that in rating decisions dated October 2002, 
March 2003 and March 2005, the RO granted service connection 
for diabetes mellitus, denied the claim of service connection 
for glaucoma and granted the veteran's claims of service 
connection for prostate cancer, erectile dysfunction and loss 
of use of a creative organ, respectively.  The veteran has 
not expressed disagreement with these decisions.  As such, 
these issues are not before the Board for adjudication and 
will not be discussed further.


FINDINGS OF FACT

1.  Medical evidence indicates that the veteran complains of 
radiating pain on flexion of the legs.

2.  Range of motion of the spine is limited by pain, 
weakness, lack of endurance and incoordination.  The veteran 
does not suffer from fatigue, ankylosis or intervertebral 
disc syndrome.

3.  The veteran's right elbow disorder is manifested by 
complaints of pain associated with motion.  Objective 
clinical findings demonstrate range of flexion to be 110 
degrees and range of extension to be -25 degrees.

4.  The veteran's Labrynthitis is not productive of dizziness 
and occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292 and 
5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

2.  The criteria for a higher disability rating for a right 
elbow disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5206, 5207 (2004).

3.  The criteria for a higher disability rating for 
Labrynthitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.87, Diagnostic Code 6204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2004) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159(b)(1) (2004).  The April 2004 letter from the 
Appeals Management Center (AMC) informed the veteran of the 
elements necessary to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2004 letter informed the veteran that VA was 
responsible for obtaining relevant records held by and 
Federal agency.  This included medical records from the 
military, form VA hospitals (including private facilities 
where VA authorized treatment) or from the Social Security 
Administration.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter requested the 
veteran submit the names and addresses of all medical care 
providers who had treated him for his disabilities since 
service.  He was requested to fill out VA Forms 21-4142 for 
non-VA providers.  The veteran was also informed that he 
would be scheduled for VA examinations, and was requested to 
attend.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b)(1) (2004).  It is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1) (2004).  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The RO's January 2000 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  In addition, the September 2004 Supplemental 
Statement of the Case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which included such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran's Standard Form (SF) 88 entrance examination, 
dated October 1952, indicated the veteran had a history of 
asthma and hay fever with symptoms that resolved after the 
age of 12.  He was noted to have no trouble with pain in the 
chest or shortness of breath.  The veteran's entrance SF 89 
indicated the same as noted above.

Service medical records dated October 1963 included x-ray 
evidence of the right elbow that demonstrated a fracture of 
the olecranon, following its articulating surface, with some 
callous present.

In April 1965, service x-rays of the lumbar spine indicated 
some narrowing of the L5-S1 interspace.  There were no 
fractures, dislocations or destructive lesions seen.  The 
sacro-iliac joints were normal.

In September 1965 the veteran complained of chronic low back 
problems.  Past history revealed no significant abnormality 
on x-ray.  The veteran had no organic problems.

In July and August 1967 the veteran complained of chronic low 
back strain.  He had no pain on straight leg raises.

In December 1967 the veteran complained of a left ear ache 
due to a plane ride.

In July 1968, service x-rays of the elbows indicated the 
right elbow revealed a loss of the joint space between the 
humerus and ulna.  There was associated sclerosis on either 
side.  The trabecular markings were otherwise considered 
unremarkable and the shoulders were normal.

A July 1968 note indicated that the veteran had been in a car 
accident in 1964 and fractured his right elbow.

In November 1968, the veteran was seen with complaints of 
back pain.

In February 1969, service x-rays of the lumbosacral spine 
revealed normal spinal curvature with normal vertebral 
bodies.  There was very mild disc space narrowing between L5-
S1.  Oblique views revealed no evidence of spondylolysis, or 
any narrowing of the intervertebral foramina.  The impression 
was slight narrowing of the disc space between L5-S1.  The 
study was otherwise normal.

In July 1969 the veteran was evaluated for work duty.  An 
examination of the back revealed no meaningful defect or 
significant range of motion.  There was some pain on 
extremes.  The right elbow flexed to 115 degrees and extended 
to 30 degrees.  Minimal pain was noted.

In January 1971, a treatment note indicated that the veteran 
complained of pain in the lumbosacral region.  There was no 
radiation into the legs/lower extremities, but pain was 
constant and aggravated by motion.

A July 1971 ENT note indicated that the veteran had one to 
two episodes of vertigo that lasted up to four days.  The 
examiner's impression was Meniere's disease and hearing loss.

In April 1972, a treatment note indicated that the veteran 
had problems with vertigo with positional changes.
In April 1972, the veteran complained of continued midline 
low back pain without radiation into the extremities.  X-rays 
demonstrated right pars intra-articular defect at L-4 without 
displacement.  On lateral there was a slight spurring, 
partial collapse of the L5-S1 interspace with one to two 
millimeters retrolisthesis.  Findings, except for 
spondylolysis narrowing at L5-S1, were normal for the 
veteran's age.

The veteran's January 1973 SF 88 separation/retirement 
examination noted that he had intermittent dull pain in the 
right elbow since it was fractured in 1963 at Andrews AFB, 
where it was treated as traumatic arthritis.  The veteran 
suffered from chronic low back pain since 1963, after lifting 
a heavy object.  At that time an evaluation was performed and 
heat treatment with physical therapy was instituted with 
relief of pain.  The veteran subsequently gained weight and 
found pain recurred with weight gain.  The veteran's pain was 
reduced when he slept on a board.  Occasionally, the 
veteran's low back would be aggravated when he lifted heavy 
objects.  The veteran was re-evaluated in 1967, at which time 
x-rays revealed marked degenerative changes at L5-S1 on the 
left and some changes on the right.  At that time, a back 
support was recommended.  He experienced several sprains 
since then.  The veteran also suffered from motion sickness 
and had recurrent episodes of vertigo since 1966.  He was 
diagnosed with Labrynthitis, streptomycin, ototoxicity and 
Meniere's disease.  The veteran's SF 93 indicated the same 
information noted above.

The veteran filed his claim in August 1999.  The veteran 
stated that his low back pain began in service after lifting 
heavy boxes.  His right elbow pain began in service due to a 
motor vehicle accident on July 14, 1963 in which he sustained 
injury and subsequently experienced frequent episodes of 
disequilibrium and dizzy attacks, diagnosed as Labrynthitis.

In September 1999, the veteran underwent Magnetic Resonance 
Imaging (MRI) of the lumbar spine.  From T11-12 to the L3-4 
levels, no significant abnormalities were identified.  There 
was no evidence of spinal canal stenosis or foraminal 
narrowing.  At the L4-5 level, degenerative disc changes were 
seen with end plate degenerative changes and mild diffuse 
bulging of the disc.  There was no evidence of significant 
spinal canal stenosis.  Mild narrowing of the inferior 
portion of both neural foramina was seen without compression 
of the exiting roots.  

At the L5-S1 level, degenerative disc changes were seen with 
mild diffuse bulging of the disc and degenerative end plate 
changes.  There was evidence of osteophyte formation 
bilaterally, right greater than the left side.  There was 
mild to moderate narrowing of the right neural foramen and 
mild narrowing of the left neural foramen without evidence of 
compression of the exiting L5 nerve roots.  The prominent 
osteophyte seen on the right side of L5 vertebral was in the 
vicinity of the right L5 nerve root in its extra-foraminal 
location.  This combination of changes was in position to 
irritate the nerve root.  There was no evidence of focal disc 
herniation within the spinal canal or significant narrowing 
of the lateral recesses.  The visualized distal spinal cord 
showed normal signal intensities and there was no evidence of 
paraspinal soft tissue abnormalities.

The examiner's impression was degenerative disc changes at 
the L4-5 and L5-S1 levels.  Additionally, there was right 
sided lateral osteophyte formation at L5-S1 which was in 
position to irritate the right L5 nerve root lateral to the 
neural foramen as described above.  Clinical correlation was 
recommended.

In February 2000, the veteran participated in a VA joints 
examination.  On physical examination, the right elbow had a 
large bony deformity which appeared to originate in the 
proximal radius.  The circumference of the right elbow was 
12.5 inches while the left elbow measured 12 inches.  The 
right elbow lacked 40 degrees of full extension and it flexed 
to 110 degrees.  There was only 70 degrees total range of 
motion.  Strength of the flexors and extensors of the elbow 
was normal.

Examination of the back revealed no sclerosis or kyphosis.  
There were no bony or soft tissue abnormalities.  The range 
of motion of the lumbosacral spine was somewhat limited due 
to stiffness.  Forward flexion was 80 degrees, backward 
extension was 10 degrees, side flexion was 20 degrees to the 
right and left, and side rotation was 30 degrees to the right 
and left.  The reflexes at the knees were symmetrical and 
diminished, as are the reflexes at the heels.  He had normal 
sensation to touch in all the dermatomes of the legs and 
feet.

The examiner diagnosed the veteran with status post traumatic 
degenerative joint changes of the right elbow with 
significant limitation in range of motion, symptomatic, and 
with regard to the lumbosacral spine, MRI evidence of bony 
degenerative changes without evidence of nerve compression, 
symptomatic.

Right elbow x-rays indicated there was no evidence of 
radiopaque hardware.  There was marked deformity of the 
humeral-ulnar joint with total loss of the joint space and 
deformity of the olecranon process compatible with remote 
trauma and fracture.  The only normal-appearing bone about 
the joint was the radial head.

The examiner added an addendum later in February 2000 
regarding the veteran's x-rays of the right elbow.  The x-
rays revealed marked deformity of the humoral-ulnar joint 
with total loss of the joint space together with a deformity 
of the olecranon process.  All of this was compatible with 
the past trauma and were consequences of it.  The right elbow 
joint exhibited very marked traumatic arthritic changes that 
were symptomatic.

The veteran submitted to a VA ear disease examination in 
February 2000.  Examination of the ears, the auricles, 
external canals, tympanic membranes, tympanums and mastoids 
were normal.  The veteran had been seen at the Walter Reed 
Hospital and Andover Air Force Base hospitals for his ear 
condition.  He was diagnosed as having Meniere's disease and 
chronic Labyrinthitis.  Attacks usually accompanied nasal 
allergy attacks.  The examiner diagnosed the veteran with 
atypical Meniere's disease, chronic Labrynthitis, 
disequilibrium and chronic rhinitis. In April 2002 the 
veteran underwent a VA joints examination.  The right elbow 
had a 30 degree flexion contracture and had further flexion 
to 100 degrees.  At 90 degrees it pronated to 60 degrees and 
supinated to 80 degrees.  It was stable to all tests.  The 
veteran's low back was noted to have flat lordosis.  The 
veteran had forward flexion to 60 degrees with lordosis from 
30 degrees to neutral, but not reversing.  He could extend to 
about 45 degrees and could tilt to the right and to the left 
approximately 30 degrees.  All motions were stopped by 
increased "pain and stretching" in the hamstrings or 
paraspinal muscles.  Straight leg raising was positive 
bilaterally at about 45 degrees with hamstring tension.  
Lasegue's sign was negative, but flexing with the knees 
relieved the discomfort.

The examiner's assessment was post-traumatic degenerative 
joint disease of the right elbow and low back strain.

In May 2004, the veteran submitted to a VA joints 
examination.  Upon physical examination, the elbow joint's 
general appearance was abnormal on the right side with 
findings of a swelling especially over the olecranon general 
appearance was within normal limits on the left side.  Range 
of motion of the elbow joints was as follows: 

Movement
Normal 
ROM
Right 
ROM in 
degrees
Right 
Degree 
that 
pain 
occurs
Left ROM 
in 
degrees
Flexion
145
110
100
145
Extensio
n
0
-25
-25
0
Supinati
on
85
45
45
90
Pronatio
n
80
80
80
70

On the right, range of motion was additionally limited by 
pain.  Range of motion on the right was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.

Examination of the thoracolumbar spine revealed complaints of 
radiating pain on movement, with pain on flexion of the legs.  
Muscle spasm was absent and tenderness was noted over the 
spinal processes.  There was positive straight leg raising on 
the right and left.  Range of motion of the thoracolumbar 
spine was as follows: 




Movement
Normal ROM
ROM in 
degrees
Degree that 
pain occurs
Flexion
0 to 90 
degrees
45
20
Extension
0 to 30 
degrees
-10
-10
Right Lateral 
Flexion
0 o 30 
degrees
10
10
Left Lateral 
Flexion
0 to 30 
degrees
10
10
Right 
rotation
0 to 30 
degrees
20
10
Left rotation 
0 to 30 
degrees
20
10

Range of motion of the spine was additionally limited by 
pain, weakness, lack of endurance and incoordination.  It was 
not additionally limited by fatigue and there was no 
ankylosis of the spine.  There were no signs of 
intervertebral disc syndrome present.  The right and left 
radius and ulna x-rays were within normal limits.  The right 
elbow x-rays show slight joint effusion, degenerative changes 
involving the joint, discrete fracture would not be 
identified.  Lumbosacral spine films were omitted due to 
radiation treatments by the veteran.  The films of record 
revealed degenerative disc disease at several levels of the 
lumbar spine.

For the VA established diagnosis of bilateral forearm, 
limitation of extension, the diagnosis was changed to right 
forearm limitation of motion.  The left arm was normal.  The 
veteran also suffered from traumatic degenerative changes of 
the right major elbow.  The subjective factors were pain with 
motion and the objective factors were decreased range of 
motion.  The veteran also suffered from lumbosacral strain. 

In an addendum, the examiner stated that pain did not 
significantly limit the veteran's functional ability during 
flare-ups or when the right elbow was used repeatedly over a 
period of time.  Limitation of motion was noted to be 
moderate.  The veteran did not have ankylosis of the lumbar 
spine.  The veteran had lumbosacral strain such that there 
was characteristic pain on motion.  The veteran demonstrated 
lumbosacral strain such that there was muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral and in a standing position.  The veteran did not 
have listing of his entire spine to the opposite side, nor 
did he have a positive Goldthwait sign.  The veteran 
displayed marked limitation of forward bending in the 
standing position and loss of lateral motion with osteo-
arthritic changes.  The veteran had narrowing and 
irregularity of the joint spaces as well as abnormal mobility 
on forced motion.  As flare-ups were not observed, the 
examiner stated that it was unknown if pain significantly 
limited functional ability during flare-ups or when the 
lumbar spine was used repeatedly over a period of time.

In May 2004 the veteran presented for a VA ENT examination.  
The veteran stated that about twice per year he suffered from 
an episode of dizziness that lasted for five to seven days 
and then resolved spontaneously.  This had become more 
frequent in recent years, increased to three to five times 
per year.  He never experienced fluctuating hearing loss or 
significant tinnitus.  Upon physical examination, the 
veteran's eardrums and ear canals were normal. The nasal 
cavity, oral cavity and neck examinations were unremarkable.  
There was no spontaneous nystagmus present.  The veteran's 
gait was within normal limits.  The examiner diagnosed the 
veteran with Labrynthitis; recurrent episodes of vertigo 
consistent with Meniere's disease.  The examiner also noted 
that within the records, there was some suggestion that the 
veteran received Streptomycin in the past and could explain 
his symptoms.  Alternatively, they might be related to baro-
trauma that occurred during the turbulent flight in service, 
described by the veteran.  In addition, there were no 
objective findings upon examination that supported a 
diagnosis of vestibular disequalibrium. 


Analysis

Relevant Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2003).

The April 2000 rating decision on appeal granted service 
connection for lumbosacral strain, traumatic degenerative 
joint changes of the right elbow and Labrynthitis.  Where, as 
in this case, an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found; in 
other words, the ratings may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A disability may require 
re-rating in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2004).

Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination, on 
which ratings are based, adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

Lumbosacral Strain

The veteran filed his original claim in August 1999.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate 
the veteran's service-connected lumbosacral strain under both 
the former and the current schedular criteria, observing that 
the revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-
2000 (April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after August 19, 1999; and (2) whether an increased rating 
is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  See 68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's thoracic-lumbar strain, whether under the 
"old" or "new" criteria.

First, with respect to the application of former Diagnostic 
Codes 5291 and 5292 (pertaining to limitation of motion in 
the thoracic and lumbar spine), the Board acknowledges that 
the veteran has complained of stiffness, weakness, limited 
motion, muscle spasms, and severe pain in his back since 
service.  Further, the evidence post-dating service contains 
objective evidence of radiating pain on movement, pain on 
flexion, limitation of motion, and positive straight leg 
raising.  On the other hand, the objective post-service 
evidence also shows that he can flex his back to at least 
45 degrees; but that he can extend it to -10 degrees; he can 
right lateral tilt to at least 10 degrees; that he can left 
lateral tilt to at least 10 degrees; and that he can rotate 
to at least 20 degrees, bilaterally, before complaining of 
pain, as shown by the most recent VA examination.  

His gait has been found to be normal, he has exhibited full 
or near full motor strength on objective evaluation, and his 
coordination has been found to be intact.  Indeed, when he 
was last examined for VA purposes in May 2004, it was noted 
that he was not additionally limited by fatigue or ankylosis.  
There were no signs of intervertebral disc sydrome.  
Lumbosacral spine films were not taken due to radiation 
treatments by the veteran.  However, the veteran did not have 
listing of his entire spine, nor did he have a positive 
Goldthwait sign.

In the Board's view, given the range of motion objectively 
noted since service, and in light of the findings indicating 
that he has normal or near-normal strength and good gait and 
coordination, the overall limitation of motion in his lumbar 
spine (even considering pain on use) cannot properly be 
characterized as "severe" so as to warrant a higher rating 
under former Diagnostic Code 5292.  Nor is there evidence 
that the veteran suffers a separate and distinct "moderate" 
loss of motion in the thoracic spine, so as to warrant the 
assignment of a higher rating under Diagnostic Code 5291.  
See 38 C.F.R. § 4.14 (2004).

The Board also finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295 (pertaining to lumbosacral strain).  The record does not 
show that the veteran's disability is manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait sign, although it did show narrowing and 
irregularity of joint spaces and abnormal mobility on forced 
motion.  In addition, as noted above, the objective post-
service evidence shows that the veteran is able flex his back 
to at least 45 degrees; that he can right lateral tilt to at 
least 10 degrees; and that he can left lateral tilt to at 
least 10 degrees.  Thus, it does not appear that he has 
"marked" limitation of forward bending, or loss of lateral 
motion.  Under the circumstances, the Board cannot conclude 
that the veteran's thoracic-lumbar strain is "severe", so 
as to warrant the assignment of a higher evaluation.

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
stiffness, weakness, limited motion, muscle spasms, and 
severe pain in his back since service, and that there is 
objective evidence of radiating pain on movement, pain on 
flexion, limitation of motion, and positive straight leg 
raising.  However, as noted above, the objective post-service 
evidence shows that he can flex his back to at least 
45 degrees, and that it is not ankylosed.  Accordingly, there 
is no basis for assigning a higher rating under the "new" 
criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  Although the veteran did demonstrate 
narrowing and irregularity of joint spaces and abnormal 
mobility on forced motion, these complaints have been 
accounted for in the current rating.  There is also no 
evidence of fractured vertebrae or ankylosis that would 
support an evaluation under the criteria of Diagnostic Codes 
5285, 5286, or 5289, respectively.  See 38 C.F.R. § 4.71a 
(2002).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt; however, as the evidence is not 
in equipoise, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




Traumatic Degenerative Changes of the Right Elbow

The veteran is seeking an increased initial disability rating 
for his service-connected right elbow disorder, which is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5207 (2004).  He essentially contends 
that the symptoms associated with his right elbow disorder, 
particularly pain, are more severe than is contemplated by 
the currently assigned rating.

By the veteran's account, the principal manifestations of his 
right elbow disorder are pain and restricted motion.  On the 
June 2000 VA Form 9, the veteran stated that he was unable to 
lift more than 15 pounds without extreme pain to his right 
elbow.  At the May 2004 VA examination, the veteran stated 
that his right elbow ached constantly.

The history of the veteran's right elbow disorder is 
pertinent to the question of which diagnostic code is most 
appropriate.  The veteran reported that he fractured his 
right elbow in a motor vehicle accident.  He wore a halo cast 
for six months but did not have surgery.  The May 2004 VA 
examination indicated that the right elbow joint was abnormal 
with swelling over the olecranon process.

The current evidence does not refer to or support the 
existence of flail joint or false joint or nonunion of the 
radius and ulna, or a current joint fracture with marked 
cubitus varus or valgus deformity or ununited fracture of the 
head of the radius for purposes of Diagnostic Codes 5209 and 
5201. Indeed, the February 2000 x-ray report stated that the 
only normal-appearing bone about the joint was the radial 
head.

Finally, there is no indication from the evidence that the 
veteran's elbow is ankylosed for purposes of Diagnostic Code 
5205. The Board refers to the range of motion findings 
discussed in more detail below. The veteran has not suggested 
that any of these diagnostic codes be used and the Board does 
not find them to be appropriate in this evaluation.


The February 2000 right elbow x-rays indicated no evidence of 
radiopaque hardware.  There was marked deformity of the 
humeral-ulnar joint with total loss of joint space and 
deformity of the olecranon process, compatible with remote 
trauma and fracture.  The April 2002 VA examination noted 
that the February 2000 x-rays revealed severe degenerative 
arthritis.  X-rays associated with the May 2004 VA 
examination indicated slight joint effusion and degenerative 
changes involving the joint.

The Board notes that Diagnostic Code 5003 [arthritis, 
degenerative (hypertrophic or osteoarthritis)] rates by 
analogy to limitation of motion of the joint affected, which 
is how the veteran's elbow disability is now rated.

Diagnostic Codes 5206 and 5207, which deal with limited 
flexion and extension of the elbow, appear to most closely 
match the evidence and reported symptomatology with respect 
to the veteran's right elbow disorder. The veteran's primary 
complaints center on limited motion due to pain, and this is 
objectively supported. Accordingly, Diagnostic Codes 5206 and 
5207 are the most appropriate as to this issue and the Board 
will apply them below.

Specific schedular criteria

Diagnostic Code 5206 [forearm, limitation of flexion of] 
provides the following levels of disability:

Major	Minor 50%	40%	Flexion limited to 45[degrees]

40%	30%	Flexion limited to 55[degrees]

30%	20%	Flexion limited to 70[degrees]

20%	20%	Flexion limited to 90[degrees]

10%	10%	Flexion limited to 100[degrees]

0%	0%	Flexion limited to 110[degrees]

38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004).

Diagnostic Code 5207 [forearm, limitation of extension of] 
provides the following levels of disability:

Major	Minor 50%	40%	Extension limited to 110[degrees]

40%	30%	Extension limited to 100[degrees]

30%	20%	Extension limited to 90[degrees]

20%	20%	Extension limited to 75[degrees]

10%	10%	Extension limited to 60[degrees]

10%	10%	Extension limited to 45[degrees]

38 C.F.R. § 4.71a, Diagnostic Code 5207 (2004).

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Schedular rating

The rating schedule as set out above provides different 
percentage ratings on the basis of whether the major or minor 
appendage is affected.  Cf. 38 C.F.R. § 4.69 (2002) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one hand 
is to be considered major].  In the veteran's case, the 
disability affects his right elbow.  The original April 2000 
rating decision identified the veteran's right elbow as 
major, for rating purposes.  The February 2000 VA joints 
examination also indicated that the veteran was right handed.

The February 2000 VA examination revealed a large bony 
deformity that appeared to originate from the proximal radius 
of the right elbow.  The circumference of the right elbow was 
12.5 inches and 12 inches for the left elbow.  The right 
elbow lacked 40 degrees of full extension and flexion was to 
110 degrees.  There was 70 degrees total range of motion.  
Strength of the flexors and extensors was normal.


The most recent medical evidence comes from the May 2004 VA 
examination.  The VA rating schedule shows that normal 
extension for the elbow is 0 degrees, while normal flexion is 
145 degrees.  See 38 C.F.R. § 4.1, Plate I (2004).  

Accordingly, the May 2004 examiner found that the flexion of 
the veteran's right elbow was 110 degrees with pain occurring 
at 100degrees.  Extension was noted to be -25 degrees.

Thus, when considering exclusively measured findings, and 
applying such findings to the rating schedule, the Board 
finds that a 10 percent disability rating is warranted.  A 
higher 20 percent rating is not warranted because such a 
rating requires a showing that flexion is not possible past 
90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  
This is clearly not demonstrated in the recent medical 
evidence, which shows flexion to 100 degrees without, and 110 
degrees with resistance.

With respect to Diagnostic Code 5207, extension of the right 
forearm is clearly not limited to 75 degrees or more, which 
would allow for the assignment of a 20 percent or higher 
rating.  Extension was measured to -25 degrees.

The Board has also considered the applicability of Diagnostic 
Code 5208, which provides a 20 percent disability rating 
where flexion of the elbow is limited to 100 degrees, and 
extension is also limited to 45 degrees. However, as 
discussed above, extension is limited to -25 degrees.
In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, Mauerhan dealt with the rating schedule 
governing mental disorders.  In the case of Diagnostic Codes 
5206 and 5207, no such qualifiers are used.  The criteria 
enumerated under those diagnostic codes are unambiguous.  
When terms of regulation are unambiguous, "no further inquiry 
is usually required".  See Mauerhan, 16 Vet. App. at 442, 
citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In short, for reasons discussed above the evidence does not 
support a rating higher than 10 percent for the veteran's 
right elbow disability under any potentially applicable 
schedular criteria.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003). See DeLuca, supra.

Objectively, the May 2004 examiner reported that the veteran 
experienced pain and limited range of motion. The examiner 
noted that range of motion was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.  
There is no other medical evidence which supports the 
proposition that additional factors are present which would 
allow for the assignment of additional disability under 38 
C.F.R. §§ 4.40 and 4.45. In the Board's view, the objective 
medical evidence is consistent on this point and does not 
support a higher rating based on additional pain, weakness, 
fatigability or incoordination accompanying motion of the 
right elbow.

The Board acknowledges that the veteran's own description of 
his right elbow disability, described above, indicates a much 
more severe level of symptomatology than does the objective 
medical evidence.  For example, on the VA Form 9, the veteran 
stated he suffered from a constant ache and could not lift 
anything more than 15 pounds.  This is clearly worse than is 
indicated in any of the objective findings.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Although the veteran is 
competent to report his symptoms, like all evidence his self- 
reports must be evaluated in the light of the entire record 
and in light of the veteran's interest in the claim.  The 
Board believes that the objective evidence of record, which 
although demonstrating some left elbow pathology indicates 
that the elbow is functioning normally or close to normally, 
outweighs the veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

Accordingly, for these reasons the Board finds that a higher 
disability evaluation is not warranted on the basis of 
additional functional loss due to pain, weakness, 
fatigability or incoordination under 38 C.F.R. §§ 4.40 and 
4.45 (2003).

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Labrynthitis

The veteran is seeking an increased initial disability rating 
for his service-connected Labrynthitis, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2004).  He essentially contends that 
the symptoms associated with his Labrynthitis are more severe 
than is contemplated by the currently assigned rating.

A 10 percent evaluation is for assignment when there is 
occasional dizziness, and a 30 percent disability evaluation 
is warranted when there is dizziness and occasional 
staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 
(2004).  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be rated separately and 
combined.  See 38 C.F.R. § 4.87, Diagnostic Code 6204, 
(2004).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran the veteran is not entitled to a higher 
initial evaluation.  The Board notes that the medical 
evidence of record does not show the veteran to have 
dizziness and occasional staggering.  In this regard, the VA 
examiner in February 2000 diagnosed the veteran with atypical 
Meniere's disease, chronic Labrynthitis, disequalibrium and 
chronic rhinitis.  The May 2004 examiner stated that there 
were no objective findings to support a diagnosis of 
vestibular disequalibrium.  The etiology of the Meniere's 
disease was either idiopathic, related to trauma received 
while in service, or related to Streptomycin ototoxicity.  
None of the evidence of record demonstrates the veteran was 
staggering.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Final considerations regarding the veteran's increased rating 
claims

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2003).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find the veteran's case outside the norm, 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  


ORDER


The criteria for an increased disability rating not having 
been met, the veteran's claim of entitlement to an increased 
initial evaluation for lumbosacral strain is denied.

The criteria for an increased disability rating not having 
been met, the veteran's claim of entitlement to an increased 
initial evaluation for his right elbow disorder is denied.

The criteria for an increased disability rating not having 
been met, the veteran's claim of entitlement to an increased 
initial evaluation for Labrynthitis is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


